Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group  in the reply filed on 01/17/22  is acknowledged.

Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/17/22.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et (US 2017/0187856) in view of Bosch (WO 2013110491).
Kim et al discloses the claimed substrate, adhesive or buffer, diamond layer and anti-fingerprint layer (fig 5 & 0069), but not explicitly a home appliance.
Bosch discloses a home appliance with the diamond layer thereon.
Thus it would have been obvious to one of obvious skill in the art to use the claimed multilayer of Kim et al on a home appliance, as diamond coatings are known to be use on home appliances, as shown by Bosch.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et (US 2017/0187856) in view of Bosch (WO 2013110491) in further view of Kennedy (US 2013/0140776).
Kim et in view of Bosch discloses the claimed home appliance with the claimed multilayers, but not the Cr as the adhesive or buffer layer.
Kennedy discloses the known use of CR as an adhesive layer to attach a diamond layer to a substrate (claim 18).
Thus it would have been obvious to one of ordinary skill in the art to use the claimed Cr layer as the adhesive of buffer layer in Kim et in view of Bosch, as this Cr layer is known in the diamond art to be used as an adhesive or buffer layer, as shown by Kennedy.

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et (US 2017/0187856) in view of Bosch (WO 2013110491) in view of  CN104674247 or KR20100067856 or CN 101634029
Kim et in view of Bosch discloses the claimed home appliance with the claimed multilayers, but not the claimed passivation treatment.
 CN104674247 or KR20100067856or CN 101634029, all disclose the claimed passivation treatment for metals.
Thus it would have been obvious to one of ordinary skill in the art to use the claimed passivation treatment of a metal substrate if it used as a home appliance, as Bosch discloses metal as a substrate (claim15).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/Primary Examiner, Art Unit 1784